Pannell, Judge.
The enumeration of errors was not filed within twenty (20) days (formerly ten (10) days) after the filing of the record in this court, and no extension of time or providential cause being shown preventing timely filing, the *654appeal is subject to dismissal for this reason. Gresham v. State, 120 Ga. App. 465 (170 SE2d 767).
Argued November 5, 1969
Decided November 14, 1969.
Bennett & Moon, Jim T. Bennett, Jr., Reinhardt, Ireland, Whitley & Sims, Glerm Whitley, for appellant.
Robert L. Cork, Young, Young & Ellerbee, Cam U. Young, for appellees.

Appeal dismissed.


Hall, P. J., and Quillian, J., concur.